United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2887
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Markese Lamont Leonard,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 31, 2005
                                Filed: November 4, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Markese Leonard challenges the sentence the district court1 imposed after he
pleaded guilty to a drug charge. His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967). The government has moved to
dismiss the appeal based on an appeal waiver in the parties’ written plea agreement.

      We enforce the appeal waiver: at the guilty-plea hearing, the district court
discussed the waiver with Leonard in open court, and ensured that Leonard was

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
pleading guilty voluntarily; this appeal falls within the scope of the waiver; and no
injustice would result, as Leonard’s sentence is consistent with the plea agreement.
See United States v. Andis, 333 F.3d 886, 889-91 (8th Cir.) (en banc), cert. denied,
540 U.S. 997 (2003). The waiver also covered any issues under United States v.
Booker, 125 S. Ct. 738 (2005), and Leonard’s attempt to avoid the appeal waiver by
arguing that his sentence is “illegal” is unavailing. See United States v. Reeves, 410
F.3d 1031, 1034 (8th Cir. 2005) (right to appeal under Booker is among rights waived
by broad appeal waiver, even if defendant did not anticipate Booker ruling), cert.
denied, 2005 WL 2494198 (U.S. Oct. 7, 2005); United States v. Burns, 409 F.3d 994,
996 (8th Cir. 2005) (per curiam) (“illegal sentence” exception to rule that appeal
waivers are generally enforceable includes only sentences outside statutory range;
appeal waivers are still enforceable against Booker claims).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no other nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-